DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Farhad Shir on 4/25/2022.

The application has been amended as follows: 
Claim 1 now recites: A blow-by gas discharge device comprising: a blow-by gas pipe that extends from a height position of an upper end part of an internal combustion engine to a height position of a lower end pail of the internal combustion engine, the blow-by gas pipe being exposed to an outside air and having an outlet part released to an atmosphere: [[and]] a heat chamber provided in a middle of the blow-by gas pipe and in a flywheel housing of the internal combustion engine, the heat chamber being configured to heat blow-by gas, wherein a partition wall that forms a meandering passage is provided inside the heat chamber, and wherein the internal combustion engine includes: a power transmission mechanism con figured to transmit power from a crankshaft to a camshaft: and a mechanism chamber that accommodates the power transmission mechanism, and wherein the heat chamber is adjacent to the mechanism chamber. 
Claims 4-8 are now cancelled. 
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 1, but more specifically, a blow by gas pipe that extends from an upper end part of an engine to a lower end part of an engine, the blowby gas pipe exposed to outside air, a heat chamber provided in the middle of the blowby gas pipe and in a flywheel housing, and a partition wall forming a meandering passage within the heat chamber. All depending claims are allowable.
The closest piece of prior art is Hiroyuki (JP2016183604), which teaches heating the blowby gas pipe that is exposed to outside air, but does not teach that the heat chamber is formed in the middle of the blowby gas pipe and that the heat chamber is formed within the flywheel housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        5/6/2022